Citation Nr: 1302486	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, major depressive disorder, major depression, and antisocial personality disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to February 1980.  He was honorably discharged from the active military service.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.  The Veteran perfected a timely appeal of this issue.

In his August 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a subsequent August 2011 phone conversation with the local RO, the Veteran stated that he had previously submitted a statement indicating that he wished to withdraw his request for a hearing.  The Veteran continued to express his contention that he did not want a Board hearing.  Thus, the Board finds that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2012).

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.


FINDING OF FACT

The Veteran's acquired psychiatric disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.





CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.304(f), 3.307, 3.309, 3.326(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2008, August 2008, and November 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The July 2008 and November 2010 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2008 letter was provided prior to the initial RO adjudication of his claim in December 2008.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in February 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.





II.  Legal Criteria

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, major depressive disorder, major depression, and antisocial personality disorder.  

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the veteran's active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, there must be: (1) a medical diagnosis of a current disorder; (2) medical or, in certain cases, lay evidence of an in-service occurrence of a disease or injury, or aggravation of a pre-existing disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disorder.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, including psychoses but not PTSD, may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Thus, service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
 
Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic during his active military service or, if not chronic, that was seen during his active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing of a chronic disease during the military, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical evidence diagnosing the disorder in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and Statistical Manual of Mental Disorders, fourth edition (DSM-IV) as the governing criteria for diagnosing PTSD. 

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

If, however, the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's active military service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The combat exception, however, does not obviate the need for evidence of a medical nexus between the current disorder and the active military service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); see also Arms v. West, 12 Vet. App. 188, 194-95 (1999). 

The Board notes that, effective July 12, 2010, VA amended 38 C.F.R. § 3.304(f) in order to ease the evidentiary standard for the establishment of the required in-service stressor.  However, as will be seen below, the RO concedes the Veteran's stressors, and the Board will concede them as well.  Thus, the Board will adjudicate the Veteran's claim under the prior version of the regulations, since they are more favorable to the Veteran's claim.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  
III. Analysis

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  Here, the Veteran has the required current diagnosis.  At the February 2011 VA examination, the VA examiner diagnosed the Veteran with major depression with psychotic features.  Recent VA Medical Center (VAMC) treatment records contain diagnoses of PTSD (under the DSM-IV), depressive disorder, and major depressive disorder.  These diagnoses are supported by the private treatment records.  Thus, the Veteran has satisfied the first requirement of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence of an injury or disease.  Here, the Veteran's STRs do not contain any complaints of or treatment for a psychiatric disorder or its associated symptoms.  The Veteran does not argue that he sought treatment for his acquired psychiatric disorder during his active military service.  Instead, the Veteran asserts that during his active military service, his grandfather became ill and passed away.  The Veteran was not able to attend his grandfather's funeral because the Veteran's leave from the military was not approved in a timely fashion.  The Veteran reports that he started experiencing depression following this incident, which caused him to misbehave, and which ultimately led to disciplinary action and his early discharge from the military.  See August 2010 Substantive Appeal and October 2009 NOD.  

In this regard, the Veteran's grandfather's death and funeral are not documented in the Veteran's claims file.  Nonetheless, the Board finds that the Veteran is competent to describe the date and circumstances of his grandfather's death and funeral, and there is no evidence in the claims file to suggest that this event did not take place.  Thus, the Board will presume that the Veteran's grandfather did die during the Veteran's active military service and that the Veteran was unable to attend the funeral.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board further notes that the Veteran's disciplinary actions and subsequent early discharge from the military are documented in his personnel records.  Specifically, the Veteran's personnel records contain several incidents of counseling for the Veteran's violation of military rules, to include a weight reprimand, a pass violation, a failure to report violation, an absent without leave (AWOL) violation, and a failure to notify violation.  See personnel records dated in August 1979, December 1979, January 1980, and February 1980.  In February 1980, the Veteran was given an early discharge from the military because of "his potential for future service" based on his actions of misconduct and his current weight.  However, none of the Veteran's personnel records contain any complaints of or treatment for a psychiatric disorder or its associated symptoms, or any mention of his grandfather.  At his February 1980 military separation examination, symptoms associated with a psychiatric disorder were not documented.  

Regarding the Veteran's PTSD diagnosis, as previously stated, the Board finds the above claimed stressor is confirmed.  Nonetheless, applicable regulations require that his stressors be medically linked with a valid diagnosis of PTSD.  38 C.F.R. 
§ 3.304(f).  

Regarding the third element of direct service connection (a nexus between the current disorder and the in-service disease or injury), there is no positive medical nexus evidence in the claims file.

Specifically, in October 2010, the Veteran's VA treating psychiatrist, Dr. H.H., provided a medical opinion.  Dr. H.H. did not review the Veteran's claims file, and based her opinion on the Veteran's reported history.  Dr. H.H. stated that she has treated the Veteran since March 2010 for depressive disorder and PTSD, but noted that the Veteran had been treated by the VAMC for these problems since August 2000.  In her opinion, Dr. H.H. did not attribute the Veteran's current psychiatric disorder to his active military service; instead, she noted that the Veteran's inability to attend his grandfather's funeral was a "prime factor in precipitating a slow disinteregration of the Veteran's emotional and cognitive capacity to form viable relationships to others."  Dr. H.H. observed that the Veteran's childhood was "fragile and tenuous," and thus his grandfather was the "influential and significant 'parent'" throughout his childhood.  When the Veteran was denied the opportunity to pay his respects to his grandfather by the military, Dr. H.H. indicated that this was a "cataclysmic blow" to the Veteran's "already fragile self-identity."  However, Dr. H.H. ultimately found that the Veteran's current psychiatric problems stem from his early childhood and adult socialization experiences.  Dr. H.H. did not attribute the Veteran's current psychiatric disorder to his active military service.

In February 2011, the Veteran was afforded a VA psychiatric examination to determine the nature and etiology of his current psychiatric disorder.  The VA examiner diagnosed the Veteran with major depression with psychotic features.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is less likely than not (less than 50/50 probability) that the Veteran's current mental health disorder was caused by or a result of his military experience that caused him to miss his grandfather's funeral.  

The February 2011 VA examiner reasoned that the Veteran was admittedly close to his grandfather and missing his funeral was difficult for a young man just turning eighteen, not being in the military for a year, and being in a foreign country.  The examiner found that the Veteran's reaction more likely than not precipitated his administrative discharge from the military; however, the examiner noted that the record shows that the Veteran had some adaptation problems prior to his grandfather's funeral.  Nonetheless, the examiner determined that these reactions do not have to be seen as depression, especially since the Veteran was not treated for depression post-service until 2000.  The record documents that the Veteran was first treated by a private physician in June 2000 for his depression.  The examiner noted that in June 2000, the Veteran was seen for depression because he was having problems working because of his back, which led to the loss of his job and led to financial problems.  The examiner indicated that the in-service incident with the Veteran's grandfather, while difficult for the Veteran, was just the first of a number of negative life events, mostly after 1999, which eventually led to his current significant depression.  The examiner noted that up until 2000, the Veteran had managed to work for the most part, although he had a variety of jobs, and reported to the psychiatrist in June 2000 that things had been going well before the back problems.  

The examiner pointed out that in 2000, the Veteran's mother also had recently died, as described in the June 2000 private treatment record.  However, at the first post-service treatment for his depression, the Veteran did not mention any concern related to his grandfather's death.  Following the June 2000 treatment visit, the Veteran was treated briefly and became employed again, but had to stop again in 2005 because of back problems and some continuing depression because of his wife's and grandmother's death in 2002.  The examiner then noted that the Veteran's depression increased to the point that he had to be psychiatrically hospitalized in 2008.  At the time of the 2008 hospitalization, the Veteran first mentioned his anger towards the military for not getting him to his grandfather's funeral and preventing a career in the military.  

After reviewing all of this evidence, the February 2011 VA examiner ultimately found that if the Veteran had not developed disabling back problems and lost his wife in 2002, then more likely than not he would not have become clinically depressed.  In summary, the examiner determined that it is less likely than that the Veteran's current mental health disorder was caused by or a result of his military experience that caused him to miss his grandfather's funeral.  

The Board finds both of these medical opinions to be competent.  Both physicians considered the Veteran's lay statements regarding his military events, and the VA examiner also reviewed the claims file.  However, neither physician found that the Veteran's in-service experiences caused his current acquired psychiatric disorder.  Both physicians recognized that the loss of the Veteran's grandfather was a significant event in his life, but neither physician felt that the Veteran being denied leave to attend his grandfather's funeral was the underlying cause of his current acquired psychiatric disorder.  The VA and private treatment records do not provide contrary evidence.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  The earliest pertinent post-service medical evidence associated with the claims file is dated from June 2000, over twenty years after the Veteran's military separation in February 1980.  Further, the STRs do not show that the Veteran developed a chronic psychiatric disorder during his active military service.  The STRs do not document any complaints of or treatment for a psychiatric disorder.  When the Veteran was first treated post-service in June 2000, he reported experiencing depression for the past 6 months due to being fired from his job, back surgery, and the death of his mother.  He did not indicate that his depression had been present since his active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. 
§ 3.303.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a psychosis.  As stated above, the earliest, pertinent post-service medical treatment records are dated from 2000, and the Veteran was separated from active duty in 1980.  No psychiatric diagnosis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Furthermore, the Board notes that throughout the appeal, the Veteran has also been diagnosed with antisocial personality disorder.  There is no entitlement under the law to service-connect this disorder.  By regulation, congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2012); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130 (2012); American Psychiatric Association, DSM-IV.  A claim for service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  The statutory provisions regarding reasonable doubt are not applicable to a determination based on preclusion by law.  The Veteran's testimony as to personal observations are not applicable to a determination based on preclusion by law.  The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable determination.  The claim for service connection for a personality disorder must be denied.

In reaching these decisions, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was depressed during his military service about missing his grandfather's funeral, which ultimately led to his current psychiatric disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current acquired psychiatric disorder to be credible, since his STRs make no reference to a psychiatric disorder or its associated symptoms, and the Veteran first sought treatment for his psychiatric disorder in June 2000, more than twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a psychiatric diagnosis during his active military service, and until over two decades after his separation from the active duty in 1980.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his psychiatric symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for an acquired psychiatric disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, major depressive disorder, major depression, and antisocial personality disorder, is not warranted.


ORDER

The claim for service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, major depressive disorder, major depression, and antisocial personality disorder, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


